Citation Nr: 0502037	
Decision Date: 01/27/05    Archive Date: 02/07/05

DOCKET NO.  00-21 771	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for a back injury.  

2.  Entitlement to basic eligibility for nonservice-connected 
disability pension benefits.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Jeffrey J. Schueler, Counsel




INTRODUCTION

The appellant served as a member of the United States Army 
Reserve/National Guard from 1973 to 1979, to include an 
honorable period of active duty for training from August 23 
to December 22, 1973.  He also alleges he had other 
unverified periods of active duty for training and inactive 
duty training.  

This matter initially came before the Board of Veterans' 
Appeals (Board or BVA) from a July 2000 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in New Orleans, Louisiana.  In that determination, the 
RO denied basic eligibility for nonservice-connected pension 
benefits.  The appellant disagreed and this appeal ensued.  
In May 2001, the Board remanded the case for adjudication of 
a claim of entitlement to service connection for a back 
injury that was deemed inextricably intertwined with the 
pension claim.  The RO denied service connection for a back 
injury in a July 2003 rating decision; the appellant 
disagreed and perfected an appeal as to that issue.  
Therefore, the two issues for appellate review are as stated 
on the title page of this document.  In November 2004, the 
Board again remanded the case for a "BVA hearing" requested 
by the appellant, or for him to clarify his request for a 
hearing.  By a statement in December 2004, the appellant 
stated he wanted to "cancel all hearings".  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.  


REMAND

This case involves the unfortunate problem of missing service 
medical records.  While VA is obligated to assist all 
claimants in developing evidence necessary to substantiate 
the claim, this duty to assist is heightened where records of 
the service department are unaccounted for.  The case also 
involves the unique issue of verification of service 
characterized as active duty for training and as inactive 
duty training in a reserve or national guard component of the 
Armed Forces, here the Louisiana Army Reserve/National Guard.  
The RO has searched extensively for the appellant's service 
medical and personnel records, though for the reasons 
outlined below further attempts may bear fruit.  

The appellant claims he has a back disorder that pre-existed 
service and was aggravated by an injury he suffered in a 
service-related motor vehicle accident.  (He argues that a 
post-service injury in December 1985 further aggravated his 
back disorder, which was then described as lumbar scoliosis.)  
In his application of November 1998, he claimed a back injury 
in 1974 at Fort Polk, Louisiana.  He reported the vehicle he 
was driving crashed while he was involved in training 
exercises.  He asked VA to consider this claim an aggravation 
of a pre-existing condition, though he did not specify the 
nature of that pre-existing condition.  On a National 
Archives form prepared in December 2002, the appellant 
reported the accident occurred in the summer of 1974.  He 
also noted in several statements he had an unspecified pre-
existing back disorder.  

The service medical records are important to this claim, as 
the appellant has alleged an in-service injury that 
aggravated a pre-existing disorder.  The service personnel 
records are equally important, as the appellant alleged this 
accident occurred during a training exercise in the summer of 
1974, after the only documented period of active duty for 
training ending in December 1973.  It is unclear whether this 
was during a period of active duty for training (for example, 
a two-week summer camp) or during inactive duty training 
(such as a drill weekend).  Initially, the RO informed the 
appellant his records may have been destroyed in a fire at 
the National Personnel Records Center (NPRC) in St. Louis, 
Missouri.  This, though, seems unlikely, as the NPRC fire was 
in July 1973 and the appellant did not report for the period 
of active duty for training until August 1973.  

The RO attempted to obtain the appellant's service medical 
and personnel records from the custodian of retired records 
of the Army National Guard at Jackson Barracks.  That office 
referred the RO to NPRC, which reported on several occasions 
it had no records concerning the appellant and referred the 
RO to the Adjutant General of the Louisiana Army National 
Guard.  The RO also directly asked the Army Community 
Hospital at Fort Polk if it had records concerning the 
appellant, which it did not.  

In reviewing the intensive efforts of the RO, the Board is 
concerned that three areas of development may yield pertinent 
information.  First, pay records may be held by the Defense 
Finance and Accounting Service (DFAS) in Cleveland, Ohio, 
which should reveal the specific dates of pay for periods of 
active duty for training and inactive duty training.  Such 
payments, tied to specific dates, would yield confirmation of 
these periods.  Second, no request has been made to NPRC to 
search archived in-patient records of the hospital at Fort 
Polk.  Though the RO has learned from NPRC that service 
medical and personnel records (records that move with the 
appellant throughout his service) are not available, in-
patient treatment records of a military medical facility 
remain with that facility after the patient's discharge and 
until archived with NPRC.  The RO has learned the hospital at 
Fort Polk does not directly possess records of the 
appellant's treatment in 1974.  Older in-patient records 
reflecting the appellant's claimed treatment there may be 
archived with NPRC.  Third, the evidence includes a copy of a 
decision of the Social Security Administration approving the 
appellant's receipt of Supplemental Security Income, i.e., 
disability payments.  The RO should obtain from the Social 
Security Administration copies of all decisions affecting the 
appellant and copies of all medical evidence supporting those 
decisions.  

The appellant should be given the opportunity to submit 
additional evidence and argument.  VA must ensure it fulfills 
its duty to notify the appellant of the evidence necessary to 
substantiate his claims.  See 38 U.S.C.A. § 5103 (West 2002).  
The VA should assist the appellant in these matters prior to 
the Board's review.  See Bernard v. Brown, 4 Vet. App. 384, 
394 (1993).  The case is remanded to the RO via the AMC in 
Washington, D.C., for the following:  

1.  The RO should request the appellant 
to "provide any evidence in [his] 
possession that pertains to the claim."  
See 38 C.F.R. § 3.159(b).

2.  Obtain from the Defense Finance and 
Accounting Service (DFAS) in Cleveland, 
Ohio, verification of all pay and other 
benefits provided to the appellant 
related to his service in the Army 
Reserve/National Guard from May 1973 to 
May 1979.  This information should 
include specific dates of pay for all 
periods of active duty for training and 
inactive duty training.  Associate all 
documents obtained with the claims file.  

3.  After receipt of the information 
requested from DFAS, obtain from NPRC 
copies of all in-patient CLINICAL records 
concerning the appellant at the military 
hospital at Fort Polk, Louisiana, during 
any period of active duty for training or 
inactive duty training during the summer 
of 1974.  If specific dates of such 
service are not available from DFAS, then 
ask for copies of all in-patient 
treatment records pertinent to the 
appellant during the summer of 1974 
(i.e., June, July, and August 1974).  
Associate all documents obtained with the 
claims file.  

4.  Obtain from the Social Security 
Administration the records pertinent to 
the appellant's claim for Social Security 
disability benefits as well as the 
medical records relied upon concerning 
that claim.  Associate all documents 
obtained with the claims file.  

5.  Following any additional development 
deemed appropriate, the RO should 
readjudicate the claims currently in 
appellate status.  If a benefit sought is 
not granted, the appellant and his 
representative should be furnished with a 
supplemental statement of the case, to 
include all pertinent law and 
regulations, and an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for further 
appellate consideration.

Thereafter, the case should be returned to the Board for 
further consideration, if otherwise in order.  By this 
REMAND, the Board intimates no opinion as to any final 
outcome warranted.  The appellant has the right to submit 
additional evidence and argument on the matters herein 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 
38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	J. E. DAY
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).



